We cannot say, as matter of law, that the finding by the Unemployment Insurance Appeal Board, that the appellant's secretary and treasurer were not its employees, was unsupported by substantial evidence. (Labor Law, § 534, now § 623; Matter ofElectrolux Corp., 288 N.Y. 440, 442-3; Matter of Carroll,288 N.Y. 447, 451.)
The order of the Appellate Division should be reversed and the decision of the Unemployment Insurance Appeal Board confirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Ordered accordingly.